        Case 2:19-cv-01061-JAM-KJN Document 13 Filed 04/21/20 Page 1 of 4


 1   BRADLEY M. ZAMCZYK (SBN 151753)
     LEILA M. MOHSENI (SBN 315591)
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone:    415-362-6000
 4   Facsimile:    415-834-9070
 5   Attorneys for Defendant
     TARGET CORPORATION
 6
     MATTHEW R. EASON (SBN 160148)
 7   KYLE K. TAMBORINI (SBN 160538)
     EASON & TAMBORINI
 8   1234 H Street, Suite 200
     Sacramento, CA 95814
 9   Tel: (916) 438-1819
10   Attorneys for Plaintiff
     MICHAEL TRIFIRO
11
                                    UNITED STATES DISTRICT COURT
12
                  EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14
     MICHAEL TRIFIRO,                                   )   Case No. 2:19-CV-01061-JAM-KJN
15                                                      )
                    Plaintiff,                          )   PARTIES’ JOINT STIPULATION TO
16                                                      )   CONTINUE TRIAL AND ALL PRETRIAL
            vs.                                         )   DATES AND DEADLINES; AND ORDER
17                                                      )
     TARGET CORPORATION and DOES 1                      )
18   through 50, inclusive,                             )          (AS MODIFIED BY THE COURT)
                                                        )
19                  Defendants.                         )
                                                        )   Complaint filed: April 26, 2019
20                                                      )
                                                        )   Action removed: December 4, 2019
21

22

23

24
            Plaintiff, MICHAEL TRIFIRO (“Plaintiff”), and Defendant, TARGET CORPORATION
25
     (“Defendant”) (collectively “the Parties”), through their counsel of record stipulate as follows:
26
                                                  RECITALS
27
            1.      Plaintiff filed the Complaint initiating this action on or about April 26, 2019, in the
28
                                                        1
                      PARTIES’ STIPULATION TO CONTINUE TRIAL AND ALL PRETRIAL DATES AND DEADLINES Case
                                                                                  No.: 2:19-CV-01061-JAM-KJN
                                                                                              1023225\305564041.v1
        Case 2:19-cv-01061-JAM-KJN Document 13 Filed 04/21/20 Page 2 of 4


 1   Superior Court of California, for the County of Sacramento, Case No. 34-2019-00255252 (the “State
 2   Action”).
 3           2.     Defendant was served with the Complaint on May 9, 2019, and filed a Notice of
 4   Removal of the State Action to the United Stated District Court for the Eastern District of California
 5   on December 4, 2019.
 6           3.     On October 1, 2019, this Court entered a Scheduling Conference Order (Dkt. No. 8),
 7   which set forth a schedule of certain pretrial and trial dates and deadlines, including, but not limited
 8   to, expert disclosure of May 1, 2020, a discovery cutoff date of July 3, 2020, a motion filing cutoff
 9   of September 1, 2020, a Final Pretrial Conference date of November 13, 2020, and a trial date of
10   December 14, 2020.
11           4.     Due to the COVID-19 situation that escalated in mid-March, and is continuing to
12   escalate as of the time of the filing of this stipulation, all counsel in this case have been working
13   remotely and handling their cases as best as possible, including the present case, but COVID-19 has
14   posed significant limitations in completing discovery, depositions and mediation.
15           5.     Further, the Parties agree that retaining experts and completing necessary expert
16   discovery will be difficult given COVID-19 and its impact on business operations.
17           6.     The Parties agree that they will continue to explore the option of using
18   videoconferencing for deposition preparation, the actual depositions, and/or mediation, but at the
19   present time have not yet been able to agree on a protocol that will ensure that videoconferencing (or
20   any other remote procedure other than in-person sessions) will be fair, effective and feasible in this
21   case.
22           7.     Counsel for the Parties have met and conferred and believe the proper handling of this
23   litigation requires a brief extension of approximately four (4) months so that discovery can be
24   completed, depositions can be noticed and conducted, and the parties can attempt resolution through
25   mediation.
26           8.     Further, the other deadlines set forth in the Scheduling Conference Order that are
27   dependent on the completion of discovery and mediation will also require a commensurate extension
28
                                                         2
                      PARTIES’ STIPULATION TO CONTINUE TRIAL AND ALL PRETRIAL DATES AND DEADLINES Case
                                                                                   No.: 2:19-CV-01061-JAM-KJN
                                                                                              1023225\305564041.v1
        Case 2:19-cv-01061-JAM-KJN Document 13 Filed 04/21/20 Page 3 of 4


 1   of time to be completed.
 2          9.        The Parties have not previously requested any extension of the dates set forth in the
 3   Scheduling Conference Order, and if the request for an extension is granted, the Parties will continue
 4   to diligently work toward completing discovery, conducting their mediation and pursuing all other
 5   pretrial activities, including, if feasible and necessary, through remote means.
 6          10.       The Parties have agreed that the trial and all pretrial dates set forth in the Scheduling
 7   Conference Order be continued approximately four (4) months as follows, or whatever time period
 8   thereafter is convenient for the Court:
 9                •   Jury Trial (Est. 4−5 days): April 19, 2021 at 9:00 AM
10                    [Prior Date: December 14, 2020]
11                •   Pretrial Conference: March 12, 2021 at 10:00 AM
12                    [Prior Date: November 13, 2020]
13                •   Motion Cut−Off Date (last day to file): December 29, 2020
14                    [Prior Date: September 1, 2020]
15                •   Hearing on Dispositive Motions: January 26, 2021 at 1:30 p.m.
16                    [Prior Date: September 29, 2020]
17                •   Discovery Cut−Off Date: November 3, 2021
18                    [Prior Date: July 3, 2020]
19                •   Supplemental Expert Disclosure: September 15, 2020
20                    [Prior Date: May 15, 2020]
21                •   Expert Disclosure: September 1, 2020
22                    [Prior Date: May 1, 2020]
23                                                 STIPULATION
24          For the reasons stated above, the Parties hereto stipulate that the dates for Discovery and
25   Dispositive Motions be extended, such that the Expert Disclosure will be September 1, 2020,
26   Discovery cut off will be November 3, 2020, and filing of dispositive motions will be due by
27   December 29, 2020. The Parties hereto further stipulate that the hearing on Dispositive Motions shall
28
                                                          3
                       PARTIES’ STIPULATION TO CONTINUE TRIAL AND ALL PRETRIAL DATES AND DEADLINES Case
                                                                                    No.: 2:19-CV-01061-JAM-KJN
                                                                                                1023225\305564041.v1
        Case 2:19-cv-01061-JAM-KJN Document 13 Filed 04/21/20 Page 4 of 4


 1   be continued to January 26, 2021, or such later date that is convenient for the Court.
 2
     Dated: April , 2020                                 HINSHAW & CULBERTSON LLP
 3

 4                                                  By: /s/
                                                        BRADLEY M. ZAMCZYK
 5                                                      LEILA M. MOHSENI
                                                        Attorneys for Defendant
 6                                                      TARGET CORPORATION
 7   Dated: April , 2020                                 EASON & TAMBORINI
 8
                                                    By: /s/
 9                                                      MATTHEW R. EASON
                                                        KYLE K. TAMBORINI
10                                                      Attorneys for Plaintiff
                                                        MICHAEL TRIFIRO
11

12                                                  ORDER
13          Based on the Joint Stipulation of the parties, and good cause appearing therefor, IT IS
14   ORDERED that the Final Pretrial Conference currently set for November 13, 2020 be and hereby is
15   continued to March 12, 2021 at 10:00 a.m. IT IS FURTHER ORDERED that trial in this action,
16   currently set for December 14, 2020 be and hereby is continued to April 19, 2021 at 9:00 a.m.
17           IT IS SO ORDERED.
18

19   DATED: 4/20/2020                              /s/ John A. Mendez________________________
                                                   JOHN A. MENDEZ
20                                                 UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28
                                                        4
                      PARTIES’ STIPULATION TO CONTINUE TRIAL AND ALL PRETRIAL DATES AND DEADLINES Case
                                                                                 No.: 2:19-CV-01061-JAM-KJN
                                                                                              1023225\305564041.v1
